 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    EDWARD VINCENT RAY, JR.,                       No. 1:20-cv-01699-NONE-HBK
12                       Plaintiff,
                                                     ORDER ADOPTING FINDINGS AND
13            v.                                     RECOMMENDATIONS DENYING
                                                     PLAINTIFF’S REQUEST FOR INJUNCTION
14    WILIAM JOE SULLIVAN, et al.,
                                                     (Doc. Nos. 7, 8)
15                       Defendants.
16

17           Plaintiff moved on January 22, 2021 for an injunction to be housed a lower security area

18   of his prison. (Doc. No. 7). The matter was referred to the assigned magistrate judge under 28

19   U.S.C. § 636(b)(1)(B), Local Rule 302 (E.D. Ca. 2019). On April 12, 2021, the magistrate judge

20   issued findings and recommendations which found plaintiff failed to demonstrate he was entitled

21   to an injunction and thus recommending his motion be denied. (Doc. No. 8). Plaintiff filed on

22   April 26, 2021 what was docketed as his “objections.” (Doc. No. 9). That filing, however, raised

23   no objections and instead stated that he had already been transferred to the lower security area

24   and that his request for an injunction was thus “moot.” (Id.).

25           In accordance with 28 U.S.C. § 636(b)(1)(C), this court had conducted a de novo review

26   of the case. Having carefully reviewed the entire file, the court finds the findings and

27   recommendations to be supported by the record and proper analysis.

28   /////
                                                       1
 1           Accordingly,

 2           1. The findings and recommendations issued on April 12, 2021 (Doc. No. 8) are adopted

 3   in full; and

 4          2. Plaintiff’s motion for a preliminary injunction (Doc. No. 7) is DENIED.
     IT IS SO ORDERED.
 5

 6       Dated:     May 27, 2021
                                                     UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
